 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVE WILHELM,                                     Case No. 2:20-cv-01682-WBS-DMC (PC)
12                       Plaintiff,                      ORDER (1) SETTING SETTLEMENT
                                                         CONFERENCE, (2) REQUIRING PERSONAL
13            v.                                         ATTENDANCE BY CERTAIN
                                                         INDIVIDUALS, AND (3) REQUIRING
14    SANDAR AUNG,                                       SETTLEMENT CONFERENCE
                                                         STATEMENT MEETING CERTAIN
15                       Defendants.                     PARAMETERS
16

17          Magistrate Judge Jeremy D. Peterson will hold a settlement conference by Zoom on

18   October 27, 2021 at 10:00 a.m. Counsel for the defendant(s) is directed to contact the court via

19   ncannarozzi@caed.uscourts.gov, one week prior to the scheduled settlement conference to report

20   on the institution's ability, in light of any COVID 19 restrictions, to produce the inmate for a

21   remote appearance. The court expects that the parties will proceed with the settlement conference

22   in good faith and attempt to resolve all or part of the case. If any party believes that the

23   settlement conference will not be productive, that party shall so inform the court as far in advance

24   of the settlement conference as possible. Unless otherwise permitted in advance by the court, the

25   following individuals must attend the settlement conference: (1) all of the attorney(s) who will try

26   the case; and (2) individuals with full authority to negotiate and settle the case, on any terms.

27          No later than one week prior to the settlement conference, each party must submit to

28   Judge Peterson’s chambers at jdporders@caed.uscourts.gov, or by mail at U.S. District Court,
                                                        1
 1   501 I Street, Sacramento, CA 95814, a confidential settlement conference statement. These
 2   statements should neither be filed on the docket nor served on any other party. The statements
 3   should be marked “CONFIDENTIAL” and should state the date and time of the conference. The
 4   statements should not be lengthy but should include:
 5             (1) a brief recitation of the facts;
 6             (2) a discussion of the strengths and weaknesses of the case;
 7             (3) an itemized estimate of the expected costs for further discovery, pretrial, and trial
 8   matters, in specific dollar terms;
 9             (4) your best estimate of the probability that plaintiff will obtain a finding of liability
10   should this case proceed to trial, in percentage terms;
11             (5) should this case proceed to trial and defendant be found liable, please provide the
12   following, in specific dollar terms:
13                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case
14   scenario);
15                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case
16   scenario); and
17                     (c) a best estimate of the most likely outcome;
18             (6) a history of settlement discussions, including:
19                     (a) a statement of your expectations for settlement discussions;
20                     (b) a listing of any past and present settlement offers from any party (including all
21   terms);
22                     (c) whether your party would consider making the opening offer or demand, and
23   what that offer might be1;
24             (7) a list of the individuals who will be participating in the settlement conference on your
25   party’s behalf, including each participant’s name and, if appropriate, title; and
26

27
     1
      Please note that Judge Peterson will consider this response, among others, in evaluating
28   whether proceeding with a settlement conference appears worthwhile.
                                                      2
 1          (8) identification of any related cases or of any other cases that the parties might wish to
 2   discuss at this settlement conference.
 3          In accordance with the above, it is hereby ORDERED that:
 4          1. A settlement conference is set before Magistrate Judge Peterson on October 27, 2021,
 5   at 10:00 a.m.
 6          2. No later than October 20, 2021, each party must submit a confidential settlement
 7   conference statement, as described above, to Magistrate Judge Peterson.
 8

 9

10   Dated: July 15, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
